Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,7,9,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri) in view of US 20160124741 A1 (Hu).
Regarding claim 1, Khatri teaches,
A computer implemented method for recovering an operating system (OS) after a detected attack(fig 2; par 25 “FIG. 2 illustrates a method 200 for enabling rapid recover of an operating system image of an information handling system after a malicious attack according to at least one embodiment of the present disclosure.” par 23 “During operation of the OS 130, a malicious attack of the OS 130 of the information handling system 102 can (be) detected. After the malicious attack the OS 130 can be corrupted, such that the OS 130 can no longer operate properly.”) using a dual-flash device(Dual-flash device is taught in fig 1:126,128,129; par 13 “In an embodiment, the storage devices 126, 128, and 129 can be any type of storage device, such as an internal dual secure digital (SD) module (IDSDM), BOSS memory, or the like.”), the method comprising:
Detecting a malicious attack of the OS(fig 2:216; par 26 “A malicious attack of the OS of the information handling system is detected at block 216” par 23 “During operation of the OS 130, a malicious attack of the OS 130 of the information handling system 102 can (be) detected. After the malicious attack the OS 130 can be corrupted, such that the OS 130 can no longer operate properly.”);
initiating a boot from the dual-flash device (fig 2:222; par 27” At block 222, a third boot process is started from the recovery OS image on the recovery target.”. Dual-flash device is taught in fig 1:126,128,129; par 13 “In an embodiment, the storage devices 126, 128, and 129 can be any type of storage device, such as an internal dual secure digital (SD) module (IDSDM), BOSS memory, or the like.”);
checking for OS configuration data in the dual-flash device(fig 2:222; fig 1:128; par 24 “The service processor 110 can then load the recovery OS image, from the storage device 128, into the BIOS 112. After the recovery OS image is stored in BIOS 112, the service processor 110 can execute a boot process for the information handling system 102 based on the recovery OS image.” Locating and retrieving the recovery OS image is equivalent to checking for OS configuration data.);
creating a hook in OS boot scripts to recover the OS configuration data after OS boot(par 24 “After the recovery OS image is stored in BIOS 112, the service processor 110 can execute a boot process for the information handling system 102 based on the recovery OS image. Thus, the OS 130 can be recovered rapidly after a malicious attack based on the out-of-band communication of the OS recovery request, and the booting of the OS 130 from the recovery OS image stored on the storage device 128.”);
and applying the OS configuration data after OS boot(par 24 “Thus, the OS 130 can be recovered rapidly after a malicious attack based on the out-of-band communication of the OS recovery request, and the booting of the OS 130 from the recovery OS image stored on the storage device 128. In an embodiment, the primary OS image can be re-installed by the service processor 110 repairing the corrupted primary OS image based on the recovery OS image, by the service processor 110 copying the recovery OS image from the storage device 128 and storing the copied recovery OS image as the primary OS image in the storage device 126.”).
However, Khatri does not specifically teach detecting a system hang during an OS upgrade.
On the other hand, Hu teaches 
A computer implemented method for detecting an operating system (OS) upgrade hang(par 36 “As part of the improved upgrade infrastructure, in certain embodiments, techniques (including methods, systems, code or software instructions executed by one or more processors) are provided for automatically and efficiently detecting when an upgrade process has hung, i.e., is in a hang state. In certain embodiments, a hang condition may occur when an upgrade process has frozen execution before completion of the upgrade process and the upgrade process is no longer able to resume normal operation from its frozen state. In some instances, an upgrade process that is in a hang state may not even be responding to any inputs.”), the method comprising:
detecting a system hang during an OS upgrade(par 69 “In certain embodiments, a checkpoint monitoring technique may be used. According to this technique, the hosts 110, 120, 130 may write the runtime execution timing data for the upgrade processes to a centralized storage which is accessible to the hosts 110, 120, 130 as well as to the hang monitor 140. The hang monitor may periodically access the check point data from the centralized storage to use it to determine whether any of the upgrade processes 112, 114, 122, 124, 132, 134 are in a hang state.” Hu’s checkpoint runtime execution timing data is equivalent to applicant’s heartbeat signal from the specification.);
reporting the hang soon after the hang occurs, and take corrective actions (par 36 “In certain embodiments, a detector ("hang monitor") is provided that is configured to monitor the execution of upgrade process across the multiple hosts in the computing environment being upgraded, automatically detect and determine when an upgrade process is in a hang state, and take corrective actions ( e.g., report the hang condition for the specific upgrade process) automatically detect and report hang conditions.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Khatri to incorporate the detection a system hang during an OS upgrade of Hu.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Khatri -- a need for a solution for the issue of how to quickly detect and correct abnormal operation (Hu par 4 “For example, it is very difficult to determine if and when a particular upgrade process has stopped functioning properly, for example, if the upgrade process has frozen and entered a hang state. For example, an upgrade process may be considered to have entered a "hang state" when the upgrade process has frozen execution before completion of the upgrade process and is no longer able to resume normal operation from its frozen state.”) -- with Hu providing a known method to solve a similar problem. Hu provides “In certain embodiments, a detector ("hang monitor") is provided that is configured to monitor the execution of upgrade process across the multiple hosts in the computing environment being upgraded, automatically detect and determine when an upgrade process is in a hang state, and take corrective actions ( e.g., report the hang condition for the specific upgrade process) automatically detect and report hang conditions.”(Hu par 39)

Regarding claim 3, Khatri and Hu teaches,
The computer implemented method of claim 1, further comprising:
Hu further teaches
performing a subsequent OS upgrade after OS boot and after applying the OS configuration data.(par 73 “The alert may provide multiple options to the user for selecting an action to be taken. For example, the alert message may include an option to terminate ( e.g., kill the execution of) the hung upgrade process, to restart the hung upgrade process, to terminate or restart the entire upgrade operation, to continue waiting, etc.” restarting the entire upgrade operation is equivalent to performing a subsequent OS upgrade)

Regarding claims 7 and 9, they are the system implementing the method of claims 1 and 3 and are rejected for the same reasons.
Regarding claims 13 and 15, they are the non-transitory computer-readable medium storing instructions which, when executed, perform the method of claims 1 and 3, and are rejected for the same reasons.

Claims 2,8,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri) and US 20160124741 A1 (Hu) in view of US 20190187977 A1(Szwarc).
Regarding claim 2, Khatri and Hu teaches,
The computer implemented method of claim 1, further comprising:
Khatri further teaches
saving the OS configuration data into the dual-flash device before abnormal behavior is detected.(par 25 “In an embodiment, the first boot process is executed from a primary operating system (OS) boot image stored on a first storage device of multiple storage devices within the information handling system. In an embodiment, the multiple storage devices can include an IDSDM, a BOSS, or the like. A selection of a recovery OS image target is received from a basic input/output system (BIOS) setup option at block 204. In an embodiment, the recovery OS image target, or recovery target, can be any storage device of the multiple storage devices other than the first storage device. At block 206, a desired OS image is stored on the recovery target.” Note: IDSDM is a dual flash device.)
However, although Khatri teaches backing up the operating system configuration data, Khatri and Hu do not specifically teach backing up before initiating the OS upgrade.
On the other hand, Szwarc teaches 
 The computer implemented method of claim 1, further comprising:
saving the OS configuration data into the other device before initiating the OS upgrade.(Par 20 “In some examples, a user (e.g., an engineer, technician, etc.) may install a new operating system (OS), updated version of a current OS, or the like. The installation process, as described herein, includes installing the new OS onto one of the drives (e.g., drive 210, etc.) of the client device 206 while maintaining the current OS on the other drive (e.g., drive 212, etc.) and configure the client device 206 to be able to boot into both the new OS and the current OS, providing the user the ability to test the new OS while preserving the current OS configuration. If the user determines that the new OS configuration is sufficiently function and/or stable, the installation may be completed by mirroring the new OS onto the other drive with a redundant drive array. Alternatively, if the user determines that the new OS configuration is not sufficiently functional and/or stable, the drive with the new OS may be reverted to the current OS configuration (e.g., the state shown in FIG. 2A, etc.).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Khatri and Hu to incorporate the saving of data before upgrading of Szwarc. One of ordinary skill in the art would have been motivated to remedy the shortcomings of Khatri and Hu -- a need for a solution for the issue of how to recover if an update fails(Szwarc par 2 “If, after updating the OS software, it is found that the update was not appropriate (e.g., the new OS does not provide the desired functionality, the new OS is not stable on the device, etc.), reverting to the previous OS software and/or configuration for the purpose of diagnostics, analysis, or retrying the update may be difficult and require additional downtime. Updating OS software quickly and cleanly is a high priority for maintaining uptime and reliable functionality on client computing devices.”)(Hu par 103 “Due to the quick detection of upgrade processes that have entered into a hang state, corrective actions can be taken in a timely manner.”) -- with Szwarc providing a known method to solve a similar problem. Szwarc provides “The use of the described method provides an efficient installation of a clean version of the new or updated OS. The number of required reboots may be reduced by using a clean, complete image of the new or updated OS. Further, by installing the new or updated OS onto one drive of multiple redundant drives and enabling a user to boot to either OS, the new or updated OS may be tested for functionality and stability while maintaining the capability to quickly fall back to the previous OS in case of failure.”(Szwarc par 14)
 
Regarding claim 8, it is the system implementing the method of claim 2 and is rejected for the same reasons.
Regarding claim 14, it is the non-transitory computer-readable medium storing instructions which, when executed, perform the method of claim 2, and is rejected for the same reasons.

Claims 4-6,10-12,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri) and US 20160124741 A1 (Hu) in view of US 20180088962 A1 - (Balakrishnan).

Regarding claim 4, Khatri and Hu teaches,
The computer implemented method of claim 1, 
Hu further teaches,
wherein the system hang is detected during the OS upgrade by a watchdog timer within a host connected to monitor each upgrading host(par 55 “The upgrade infrastructure 100 illustrated in FIG. 1 also includes a hang monitor 140. According to various embodiments, the hang monitor 140 may be (1) a separate computer system that is configured to provide hang detection functions as described above; (2) part of the upgrade console 104; (3) one of the hosts 110, 120, 130; or (4) a group of multiple hosts, where the hang detection functionality is distributed among the hosts in the multiple hosts. The hang monitor 140 may be in communication with the hosts 110, 120, 130 to monitor the execution of the upgrade processes 112,114,122,124,132,134.”).
However, Hu does not specifically teach performing these actions within a baseboard management controller (BMC).
On the other hand, Balakrishnan teaches 
 wherein the system hang is detected during the OS execution by a watchdog timer(fig 2:216; par 33 “The execution of the first bootloader is not successful when the watchdog is not interrupted during the predetermined time period. For example, at operation 216, the management device may hang or encounter an error.”) within a baseboard management controller (BMC)(fig 1:120,152; par 18 “FIG. 1 is a diagram 100 illustrating a BMC 120. The BMC 120 has initiation code 122, a primary storage device 130, second storage device 138, and a watchdog 152.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Khatri and Hu to incorporate the watchdog within the baseboard management controller (BMC) of Balakrishnan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Khatri and Hu -- a need for a solution for the issue of how to manage servers and recovering bootloaders (Balakrishnan par 2-4) -- with Balakrishnan providing a known method to solve a similar problem. Balakrishnan provides “techniques of recovering bootloader of a baseboard management controller (BMC) when images stored on a storage device (e.g., a serial peripheral interface (SPI) storage device) of the BMC are corrupted.”(Balakrishnan par 1)

Regarding claim 5, Khatri, Hu, and Balakrishnan teaches,
The computer implemented method of claim 4, 
Hu further teaches, 
wherein the watchdog timer expires after failing to receive a heartbeat signal(par 37 “In one embodiment, for an upgrade process being executed on host, the hang monitor is configured to monitor the time of execution of the upgrade process and if the time of execution for that upgrade process exceeds the execution time associated with that upgrade process in the timing thresholds information, the hang monitor deems that process to be in a hang state and takes corrective action.” Hu’s “hang monitor” is equivalent to applicant’s watchdog.) within one minute(par 39 “In certain embodiments, the thresholds are set such that the hang monitor is able to automatically detect and report a hang condition for an upgrade process within a few seconds after the hang occurs.”).
Balakrishnan also further teaches
wherein the watchdog timer expires after failing to receive a heartbeat signal within one minute(par 23 “The watchdog 152 may be configured to trigger a reset (e.g., a restart) of the BMC 120 after a configurable time period (e.g., 8, 10, or 12 seconds).”)

Regarding claim 6, Khatri, Hu, and Balakrishnan teaches,
The computer implemented method of claim 5, 
Hu further teaches,
wherein a dual-flash monitor module is configured to relay the heartbeat signal from an OS upgrade module to the BMC(par 66 “The hang monitor 140 may be configured to monitor the execution of the various upgrade processes on the various hosts. For each upgrade process on a host, the hang monitor 40 may keep track of when the upgrade process was started and/or the time length for which the upgrade process has been executing. The hang monitor 140 may also monitor the completion times of the upgrade processes.” dual-flash is taught in Khatri par 13 and BMC is taught in Balakrishnan par 18).

Regarding claims 10-12, they are the system implementing the method of claims 4-6 and are rejected for the same reasons.
Regarding claims 16-18, they are the non-transitory computer-readable medium storing instructions which, when executed, perform the method of claims 4-6, and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040153724 A1 – Nicholson – operating system failover system with watchdog timer for hang detection within normal operating and with periodic OS updates. Pretty close general reference, though Hu is a better fit for update hang detection, and Khatri is a better fit for the dual-flash device as a recovery medium.
US 6009524 A - Olarig - teaches dual flash system as well.
 US 20140211637 A1 - Sawal – teaches a heartbeat signal to the BMC par 30-37. 
 US 20190196864 A1 - Du – also teaches the watchdog timer expires after failing to receive a heartbeat signal within one minute(claim 5), not used because Hu and Balakrishnan both already teach this.
US 20180136939 A1 - Li - efficient booting system - updates flash and drives.
US 20040243992 A1 - Gustafson - teaches dual flash memory 
 US 20080209261 A1 - Zhang - dual flash ROM, boots from dual flash rom directly, synchronizes configuration files in fig 1B - step 1042.
 CN 105912414 A - firmware update with watchdog timer to detect upgrade hangs. 
US 20210365261 A1 - Yu - dual sd operating system update process. Same inventor, same application date. Cited in specification.
US 20210365270 A1 - Yu – also operating system update process. Same inventor, same application date. Cited in specification.
US 20210365323 A1 - Yu – detects runtime hangs, and also handles second hang and second reboot. Same inventor, same application date. Cited in specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113